 1308 NLRB No. 1TEAMSTERS LOCAL 471 (SUPERIOR COFFEE)1The name of the Respondent has been changed to reflect the newofficial name of the International Union.2On March 25, 1992, Administrative Law Judge Jay R. Pollackissued the attached decision. The Respondent filed exceptions and a
supporting brief. The Charging Party filed an answering brief.The National Labor Relations Board has delegated its authority inthis proceeding to a three-member panel.Milk Drivers & Dairy Employees of Minneapolis,St. Paul, and Central Minnesota, Miscellaneous
Employees, Bakery, Laundry and Linen Driv-
ers, Salesmen, Automatic Sales, Food Process-
ing and Allied Industries, Employees of St.
Paul, Minnesota and Vicinity, Teamsters Local
Union No. 471, affiliated with the International
Brotherhood of Teamsters, AFL±CIO1and Su-perior Coffee and Foods, Division of Sara Lee
Corporation d/b/a McGarvey Coffee. Case 18±CB±3106July 28, 1992DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
RAUDABAUGHThe question presented for Board review in thiscase2is whether the judge correctly found that the par-ties reached agreement on the terms of a binding con-
tract which the Respondent subsequently refused to
sign, in violation of Section 8(b)(3) of the Act.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings, and con-
clusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Milk Drivers & Dairy Em-
ployees of Minneapolis, St. Paul, and Central Min-
nesota, Miscellaneous Employees, Bakery, Laundry
and Linen Drivers, Salesmen, Automatic Sales, Food
Processing and Allied Industries, Employees of St.
Paul, Minnesota and Vicinity, Teamsters Local Union
No. 471, affiliated with the International Brotherhood
of Teamsters, AFL±CIO, Minneapolis, Minnesota, its
officers, agents, and representatives, shall take the ac-
tion set forth in the Order.David M. Biggar, Esq., for the General Counsel.James T. Hansing, Esq., of Minneapolis, Minnesota, for theRespondent Union.Jeffrey C. Kauffman, Esq., of Chicago, Illinois, for the Em-ployer.DECISIONSTATEMENTOFTHE
CASEJAYR. POLLACK, Administrative Law Judge. I heard thiscase in trial at Minneapolis, Minnesota, on January 16, 1992.
On September 4, 1991, Superior Coffee and Foods, Division
of Sara Lee Corporation d/b/a McGarvey Coffee (Employer)
filed the charge in the instant case alleging that Milk Drivers
& Dairy Employees of Minneapolis, St. Paul, and Central
Minnesota, Miscellaneous Employees, Bakery, Laundry and
Linen Drivers, Salesmen, Automatic Sales, Food Processing
and Allied Industries, Employees of St. Paul, Minnesota and
Vicinity, Teamsters Local Union No. 471, affiliated with the
International Brotherhood of Teamsters, AFL±CIO (Respond-
ent), committed certain violations of Section 8(b)(3) of the
National Labor Relations Act (the Act). On October 18,
1991, the Regional Director for Region 18 of the National
Labor Relations Board issued a complaint and notice of hear-
ing against Respondent, alleging that Respondent violated
Section 8(b)(3) of the Act. Respondent filed a timely answer
to the complaint, denying all wrongdoing.All parties have been afforded full opportunity to appear,to introduce relevant evidence, to examine and cross-examine
witnesses, and to file briefs. On the entire record, including
observation of the demeanor of the witnesses, and having
considered the posthearing briefs of the parties, I make the
the followingFINDINGSOF
FACTI. JURISDICTIONThe Employer is a corporation with an office and principalplace of business located in Minneapolis, Minnesota, where
it is engaged in the manufacture and sale of coffee.The Employer, during the 12 months prior to the issuanceof the complaint, purchased and received goods and products
valued in excess of $50,000 from sellers or suppliers located
outside the State of Minnesota. Accordingly, Respondent ad-
mits and I find that the Employer is an employer engaged
in commerce within the meaning of Section 2(2), (6), and (7)
of the Act.Respondent admits and I find that it is a labor organizationwithin the meaning of Section 2(5) of the Act.II. THEALLEGEDUNFAIRLABORPRACTICES
A. FactsRespondent has been party to a series of collective-bar-gaining agreements with McGarvey Coffee since at least
1983. The most recent agreement between Respondent and
McGarvey expired by its terms on June 1, 1991. The Em-
ployer purchased the business from McGarvey Coffee Cor-
poration in February 1991. At that time, the Employer agreedto recognize the Union as the exclusive bargaining represent-
ative of its employees. Further, the Employer agreed to as-
sume the contract due to expire on June 1.On April 1, the parties opened negotiations for a contractto succeed the expiring contract. The parties met on five oc-
casions. On May 30, the parties reached agreement on a new
contract, subject to ratification. The ratification was held, by
agreement of the parties on May 31. The unit employees rati-
fied the contract. Nelson Braun, Respondent's negotiator, no- 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1Braun had been reprimanded for agreeing to the subcontractingclause. Stintsman took away Braun's authority to negotiate this
agreement.tified the Employer's plant manager that the agreement wasratified by the employees. Braun also notified Vince
Pellettiere, the Employer's negotiator. Pellettiere offered to
type the agreement for signature by the parties. The Em-
ployer put the agreement into effect on June 1.On June 3, Sam Stintsman, the trustee overseeing Re-spondent-Union's operations, found the subcontracting lan-
guage of the contract unsatisfactory and assigned his assist-
ant, Charles Byrnes, to take care of the problem. Braun was
told that the trustee would not sign the agreement. On June
14, Byrnes and Braun met with Pellettiere to discuss the sub-
contracting clause. Byrnes said that Stintsman had rep-
rimanded Braun and Byrnes because of the subcontracting
clause.1Pellettiere stated that the Employer had similarclauses in its other agreements. Pellettiere agreed to sendcopies of those other labor agreements. Pellettiere also
agreed to look at some language that Byrnes was going to
send him.After the parties exchanged subcontracting language,Pellettiere said that the Union's proposals were unacceptable
and he requested that the Union sign the agreed upon con-
tract. Byrnes said he would recommend that Stintsman not
sign the contract. The Union has, to date, refused to sign the
contract.In August a dispute arose over job classifications. Thatdispute is pending arbitation. Braun admitted that this is a
typical contract dispute over contract interpretation. Braun
never used this dispute as a reason for the Union's failure
to sign the contract.In this case, the General Counsel and the Employer allegethat Respondent and the Employer reached agreement on a
new collective-bargaining agreement on May 31, 1991, and
that Respondent has failed and refused to execute a written
contract embodying the terms of that collective-bargaining
agreement. Respondent alleges that no agreement was
reached. Further, Respondent alleges that before any agree-
ment could be signed it had to be approved by Stintsman.
Finally, the Union contends that the parties continued to bar-
gain after May 30, 1991.B. Analysis and ConclusionsSection 8(b)(3) of the Act provides: ``It shall be an unfairlabor practice for a labor organization or its agentsÐ(3) to
refuse to bargain collectively with an employer, provided it
is the representative of its employees subject to the provi-
sions of Section 9(a).'' Section 8(d) of the Act explicitly re-
quires the parties to a collective-bargaining relationship to
execute `` a written contract incorporating any agreement
reached if requested by either party.'' H.J. Heinz Co. v.
NLRB, 311 U.S. 514 (1941). ``When an oral agreement isreached as to the terms of a collective-bargaining contract,
each party is obligated, at the request of the other, to execute
that contract when reduced to writing, and a failure or refusal
to do so constitutes'' a violation of Section 8(b)(3) of the
Act. Liberty Pavilion Nursing Home, 259 NLRB 1249(1982); Interprint Co., 273 NLRB 1863 (1985). ``It is wellestablished that technical rules of contract do not control
whether a collective-bargaining agreement has beenreached.'' Pepsi-Cola Bottling Co. v. NLRB, 659 F.2d 87, 89(8th Cir. 1981). Rather, the crucial inquiry is whether there
``is conduct manifesting an intention to abide and be bound
by the terms of an agreement.'' Capital-Husting Co. v.NLRB, 671 F.2d 237, 243 (7th Cir. 1982).In determining whether underlying oral agreement hasbeen reached, the Board is not strictly bound by technical
rules of contract law but is free to use general contract prin-
ciples adopted to the bargaining context. AmericanaHealthcare Center, 273 NLRB 1728 (1985). The burden ofproof is on the party alleging the existence of the contract.
Cherry Valley Apartments, 292 NLRB 38 (1988).In the instant case, the General Counsel must show notonly that an agreement was reached, but that the document
which Respondent has refused to execute accurately reflected
that agreement. Electrical Workers IBEW Local 1464 (Kan-sas City Power), 275 NLRB 1504 (1985); Pacific CoastMetal Trades Council (Foss Shipyard), 260 NLRB 1117(1982); OCAW, Local 7-507 (Capital Packaging), 212 NLRB98, 108 (1974).Here the undisputed credible evidence establishes that afterfive bargaining sessions, the parties reached agreement on a
new collective-bargaining agreement, subject to ratification
by the bargaining unit employees.The evidence shows, and Braun admitted, that the Em-ployer had never agreed that Respondent could condition
execution of the agreement upon approval of its chief execu-
tive officer. The parties agreed that the contract was condi-
tioned only upon ratification by the unit employees. That
condition was satisfied on May 31. The Act imposes no obli-
gation on the Union to obtain the approval of its chief execu-
tive officer. If the Union required such approval, it should
have obtained it prior to the ratification. See North CountryMotors, Ltd., 146 NLRB 671 (1964). See also IBEW Local22 (Electronic Sound), 268 NLRB 760, 763 (1984). WhenBraun informed the Employer that the contract had been rati-
fied, the sole condition precedent had been removed and an
oral agreement had been reached. Further, the ratification
eliminated any issue concerning Braun's authority. The bar-
gaining unit employees by ratifying the contract approved
and sanctioned Braun's conduct. The Union cannot now
claim that Braun exceeded his authority.In Vallejo Retail Trade Bureau, 243 NLRB 762, 767(1979), the administrative law judge stated, with Board ap-
proval:[T]he expression ``meeting of the minds'' in contractlaw does not literally require that both parties have
identical subjective understandings on the meaning of
material terms in the contract. Rather, subjective under-
standings (or misunderstandings) as to the meaning of
terms which had been asserted to are irrelevant, pro-
vided that the terms themselves are unambiguous
``judged by a reasonable standard.'' Pittsburgh-DesMoines Steel Company, 202 NLRB 880, 888 (1973),and authorities cited therein. See also, e.g., MonumentPrinting Co., Inc., 231 NLRB 1215, 1220 (1977), andauthorities cited therein.Braun never raised with the Employer any disagreementwith the contract as written. Rather, the alleged disagree-
ments arose after Stintsman unlawfully refused to sign the 3TEAMSTERS LOCAL 471 (SUPERIOR COFFEE)2All motions inconsistent with this recommended Order are here-by denied. If no exceptions are filed as provided by Sec. 102.46 of
the Board's Rules and Regulations, the findings, conclusions, and
recommended Order shall, as provided in Sec. 102.48 of the Rules,
be adopted by the Board and all objections to them shall be deemed
waived for all purposes.3If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Orderof the National Labor Relations Board.''contract. A contract, binding on the Union, had been reachedprior to Stintsman's refusal to sign it. Applying the above
case law, I find that any misunderstanding as to contract
terms can be arbitrated. The Union still has its contract rem-
edies but it cannot refuse to execute the agreed upon collec-
tive-bargaining contract.As stated in Teamsters Local 287 (Reed & Graham), 272NLRB 348 (1984), the test is whether or not applying an ob-
jective or reasonable standard, irrespective of the subjective
opinions of the parties, mutual agreement on a contract was
reached. Judged by a reasonable objective standard, I find
that a contract was reached and that Respondent was obli-
gated to sign it.Finally, I find no merit in Respondent's defense thatPellettiere waived the Employer's rights by bargaining over
the subcontracting clause. The evidence shows that Pellettiere
discussed the matter with Byrnes as a courtesy but never
agreed to release Respondent from its obligations. No clear
and unmistakable waiver can be found.CONCLUSIONSOF
LAW1. The Employer is an employer engaged in commerce andin a business affecting commerce within the meaning of Sec-
tion 2(6) and (7) of the Act.2. Respondent is a labor organization within the meaningof Section 2(5) of the Act.3. Respondent violated Section 8(b)(3) of the Act, as al-leged in the complaint.THEREMEDYHaving found that Respondent engaged in unfair laborpractices, I shall recommend that it be ordered to cease and
desist therefrom and that it be ordered to execute the collec-
tive-bargaining agreement it reached with the Employer.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended2ORDERRespondents Milk Drivers & Dairy Employees of Min-neapolis, St. Paul, and Central Minnesota, Miscellaneous
Employees, Bakery, Laundry and Linen Drivers, Salesmen,
Automatic Sales, Food Processing and Allied Industries Em-
ployees of St. Paul, Minnesota and Vicinity, Teamsters Local
Union No. 471, affiliated with the International Brotherhood
of Teamsters, AFL±CIO, its officers, agents, and representa-
tives, shall1. Cease and desist from
(a) Refusing to bargain collectively with the Employer,McGarvey Coffee, by refusing to execute the collective-bar-
gaining agreement reached with the Employer on May 31,
1991.(b) In any like or related manner restraining or coercingemployees in the exercise of the rights guaranteed them by
Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Execute the collective-bargaining agreement reachedwith the Employer in 1991.(b) Post at its offices and meeting halls copies of the at-tached notice marked ``Appendix.''3Copies of said notice,on forms provided by the Regional Director for Region 18,
after being signed by the Respondent's authorized representa-
tive, shall be posted by the Respondent immediately upon re-
ceipt and maintained for 60 consecutive days in conspicuous
places including all places where notices to employees are
customarily posted. Reasonable steps shall be taken by the
Respondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(c) Sign and return to the Regional Director sufficient cop-ies of the notice for posting by McGarvey Coffee, if willing,
at all places where notices to employees are customarily
posted.(d) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentWEWILLNOT
refuse to bargain collectively with the Em-ployer, McGarvey Coffee, by refusing to execute the collec-
tive-bargaining agreement reached with the Employer on
May 31, 1991.WEWILLNOT
in any like or related manner restrain or co-erce employees in the exercise of the rights guaranteed them
by Section 7 of the Act.WEWILL
execute the collective-bargaining agreementreached with the Employer in 1991.MILKDRIVERS& DAIRYEMPLOYEESOF
MIN-NEAPOLIS, ST. PAUL, ANDCENTRALMIN-NESOTA, MISCELLANEOUSEMPLOYEES, BAK-ERY, LAUNDRYAND
LINENDRIVERS, SALES-MEN, AUTOMATICSALES, FOODPROCESSINGANDALLIEDINDUSTRIES, EMPLOYEESOF
ST.PAUL, MINNESOTAAND
VICINITY, TEAMSTERSLOCALUNIONNO. 471, AFFILIATEDWITHTHE
INTERNATIONALBROTHERHOODOF
TEAM-STERS, CHAUFFEURS, WAREHOUSEMENAND
HELPERSOF
AMERICA